internal_revenue_service number release date index number department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------- telephone number -------------------- refer reply to cc fip b03 plr-112961-08 date may ------------------------ -------------------- ------------------ ------------------- ----------------------------- in re ------------------ legend taxpayer company a amount aa cc formula fund country a quotation system dear ------------- ---------------------------------------------------- ------------------------------------------------------------------ --------------- ------ ------ ----------------------------------------------------------------------------- ----------------------------------------------------------------------------- ------------------------------------------------------------- ------------------------------------------------------- ------------- ----------------------------------------------------------------------------- ------------------------------------------------------------- this letter responds to your letter dated date and subsequent correspondence requesting a ruling that sec_871 and sec_881 will not prevent the interest payments described below from qualifying as portfolio_interest under sec_871 and sec_881 facts taxpayer a delaware corporation along with the members of its consolidated_group performs a wide variety of financial services for individuals and corporations taxpayer is an accrual-basis taxpayer and has a taxable_year ending on december plr-112961-08 company a a wholly owned subsidiary of taxpayer is also a delaware corporation and uses the same accounting_method and taxable_year as taxpayer company a issues commercial paper medium-term notes and structured equity-linked and credit-linked notes all of company a’s products are guaranteed by the taxpayer company a proposes to issue notes which will be issued in_registered_form within the meaning of sec_871 taxpayer expects that most of the note holders will be non-us persons not otherwise subject_to us federal_income_tax on a net_basis taxpayer represents that it will obtain a properly completed internal_revenue_service form_w-8ben or appropriate substitute form from the non-us note holders prior to making any payments to such holders on the notes the notes will be issued in denominations of amount a foreign_currency and will mature aa months from their issue_date interest will not be paid currently instead at maturity the holder of a note is entitled to receive a amount per note and b a contingent amount determined under a formula which is based upon the performance of the fund during the term of the note company a expects to hedge its exposure to the contingent portion of the payment on a note by holding shares of the fund while a note is outstanding taxpayer will guarantee all payments due on the notes in the event that company a’s hedges do not cover the contingent_amounts due on the notes the fund formed in country a is registered under the european union’s undertakings for collective investment in transferable securities regime which taxpayer represents is comparable to registration in the us under the investment_company act of for us federal_income_tax purposes the fund is treated as a corporation similar to shares of us registered open-end mutual funds transactions in shares of the fund occur solely between the investor and the fund investors may not transfer fund shares other than by redeeming the shares with the fund and all purchases of fund shares occur through contribution of funds to the fund which then issues new shares to the investor all sales or purchases placed before the fund’s daily cut off time will be transacted at a price equal to the fund’s net asset value at the end of that business_day the fund’s daily net asset value is available on a quotation system the transfer of shares or cash will generally occur on the business_day following the net asset value computation the only exceptions to this general_rule will occur if an investor tenders securities rather than cash to the fund to pay for fund shares or the fund is liquidated under either of these events the fund expects to complete the purchase or liquidation transactions within not more than five days thirty days under certain exceptional circumstances plr-112961-08 the fund has two classes of shares one for institutional investors and legal entities and one for individuals the notes’ contingent payment formula would be referenced to and company a would invest in the fund’s institutional investor class shares there are no subscription or redemption fees associated with this class while the fund recommends that investors hold fund shares for at least one year there is no minimum holding_period requirement taxpayer believes that the notes would satisfy market demand from investors who want to benefit from any increases in the value of the fund shares but who also want to protect their principal from any decreases in the value of the fund shares taxpayer represents that company a’s profits on the notes would be derived from its marketing and sales activities and from efficient hedging of its risks related to the notes taxpayer represents that the shares in the fund do not constitute united_states real_property interests within the meaning of sec_897 and g further taxpayer represents that no beneficial_owner of the notes will directly indirectly or through attribution hold or more of the voting_stock of the taxpayer law and analysis subject_to certain exceptions us source interest_paid to a nonresident_alien or foreign_corporation that is not effectively connected with a us business is subject_to us federal_income_tax at a rate of sec_871 and sec_881 however interest that qualifies as portfolio_interest is exempt from u s taxation sec_871 and sec_881 provided that the recipient is not a 10-percent_shareholder as defined under sec_871 and no other exceptions apply interest_paid on a debt_instrument that would otherwise be subject_to taxation under sec_871 or sec_881 is portfolio_interest if either the instrument is in_registered_form and the beneficial_owner of the instrument provides the payor of the interest a statement meeting the requirements of the applicable regulations that the owner is not a u_s_person or in the case of an instrument not in_registered_form the instrument is described in sec_163 see sec_871 and sec_881 portfolio_interest does not include certain contingent_interest sec_871 and sec_881 taxable interest for purposes of sec_871 is defined to include among other things interest that is determined by reference to any change in value of any property of the debtor or a related_person sec_871 and sec_881 however this contingent_interest exclusion from portfolio_interest does not apply to any interest which is determined by reference to changes in the value of property including stock which is actively_traded within the meaning of sec_1092 other than property described in sec_897 or g sec_871 taxpayer has represented that the notes will be issued in_registered_form that properly completed form_w-8 ben or substitute forms will be obtained from foreign investors plr-112961-08 and that no beneficial_owner of the notes would directly or indirectly hold or more of the stock of taxpayer therefore provided all other applicable_requirements of sec_871 sec_881 and the underlying regulations are met the interest_paid on the notes could potentially qualify for the portfolio_interest exception to gross basis taxation under sec_871 or sec_881 unless the interest is excluded from the portfolio_interest exception under sec_871 the interest that company a will pay on the notes that it issues to foreign investors will be determined by reference to changes in the value of the fund share sec_1 company a intends to hold shares in the fund to hedge its financial exposure to such changes in value therefore the interest_paid by company a will be determined by reference to changes in the value of property held by company a which would result in the interest being excluded from the portfolio_interest exception under sec_871 under sec_871 however if the shares of fund are property including stock that is actively_traded within the meaning of sec_1092 other than property described in sec_897 or g the interest_paid by company a could potentially qualify as portfolio_interest despite the fact that it is contingent for this purpose the term property includes stock and the term actively_traded is within the meaning given to that term under sec_1092 of the code sec_1_1092_d_-1 of the income_tax regulations provides that personal_property that is actively_traded includes property for which there is an established financial_market sec_1_1092_d_-1 provides that an established financial_market includes i ii iii iv v vi vii a national securities exchange that is registered under section of the securities exchange act of an interdealer quotation system sponsored by a national securities association registered under sec_15a of the securities exchange act of a domestic board_of trade designated as a contract market by the commodities futures trading commission a foreign securities exchange or board_of trade that satisfies analogous regulatory requirements under the law of the jurisdiction in which it is organized such as the london international financial futures exchange the marche a terme international de france the international stock exchange of the united kingdom and the republic of ireland limited the frankfurt stock exchange and the tokyo stock exchange an interbank market an interdealer market as defined in paragraph b i of this section and solely with respect to a debt_instrument a debt market as defined in paragraph b ii of this section the fact that the instrument is denominated in a foreign_currency does not give rise to a contingency under these particular facts plr-112961-08 the income_tax regulations also provide that a n interdealer market is characterized by a system of general circulation including a computer listing disseminated to subscribing brokers dealers or traders that provides a reasonable basis to determine fair_market_value by disseminating either recent price quotations including rates yields or other pricing information of one or more identified brokers dealers or traders or actual prices including rates yields or other pricing information of recent transactions an interdealer market does not include a directory or listing of brokers dealers or traders for specific contracts such as yellow sheets that provides neither price quotations nor actual prices of recent transactions see sec_1 d - b i taxpayer has represented that the fund’s daily net asset value is available to subscribers of quotation system quotation system is a system of general circulation including a computer listing disseminated to subscribing brokers dealers or traders that provides a reasonable basis to determine fair_market_value by disseminating either recent price quotations including rates yields or other pricing information of one or more identified brokers dealers or traders or actual prices including rates yields or other pricing information of recent transactions therefore quotation system qualifies as an established financial_market furthermore the shares in the fund can be purchased or redeemed on a daily basis therefore shares in the fund qualify as actively_traded for purposes of sec_1092 and sec_1_1092_d_-1 because the interest on the notes is determined by reference to changes in the value of property held by company a which is actively_traded within the meaning of sec_1092 sec_871 and sec_881 will not prevent interest_paid on the notes from qualifying as portfolio_interest under sec_871 and sec_881 provided that all applicable_requirements of sec_871 sec_881 and the underlying regulations are otherwise met see sec_871 based upon the above information we hold as follows holdings shares in the fund will be treated as actively_traded within the meaning of sec_1092 and sec_1_1092_d_-1 plr-112961-08 by virtue of sec_871 sec_871 and sec_881 will not prevent interest_paid on the notes from qualifying as portfolio_interest under sec_871 and sec_881 provided that all applicable_requirements of sec_871 sec_881 and the underlying regulations are otherwise met sincerely office of associate chief_counsel financial institutions and products by _____________________________ robert b williams senior counsel branch enclosures copy of this letter sec_6110 copy cc
